Citation Nr: 0024295	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-02 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
bursitis, to include consideration as a chronic disability 
resulting from an undiagnosed illness.  

2.  Entitlement to service connection for a cervical spine 
disorder, to include consideration as a chronic disability 
resulting from an undiagnosed illness.  

3.  Entitlement to service connection for a thoracic spine 
disorder, to include consideration as a chronic disability 
resulting from an undiagnosed illness.  

4.  Entitlement to service connection for bilateral wrist, 
knee, and ankle disorders, to include consideration as 
chronic disabilities resulting from undiagnosed illnesses.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
March 1992, which included duty in Southwest Asia from August 
1990 to April 1991 in support of Operation Desert 
Shield/Desert Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the RO, 
which, among other actions not on appeal, denied reopened 
claims of service connection for bilateral shoulder bursitis, 
and cervical and thoracic spine strains/sprains, to include 
consideration as chronic disabilities resulting from 
undiagnosed illnesses.  At that time, the RO also denied an 
original claim of service connection for chronic joint pain 
of the wrists, knees, and ankles, to include consideration as 
chronic disabilities resulting from undiagnosed illnesses.  

It is noted that the veteran erroneously asserts that the 
instant claims of service connection have been in appellate 
status at the VA RO since 1992 following his discharge from 
service.  By two separate correspondences dated in July 1997, 
the RO advised the veteran, in detail, that he was in error.  
Specifically, while the September 1993 VA RO rating denied, 
among other actions, the veteran's original claims of service 
connection for bilateral shoulder bursitis, and thoracic and 
cervical spine strains/sprains, the veteran's March 1994 
notice of disagreement (NOD) failed to refer to any of those 
claims.  No further action is indicated in this regard.  


FINDINGS OF FACT

1.  The appellant had active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

2.  Competent medical evidence has been submitted which tends 
to show that the veteran's current bilateral shoulder 
symptomatology (also diagnosed as bursitis and myalgias) is a 
manifestation of an undiagnosed illness and objectively 
shown; the veteran has presented a plausible claim for 
service connection for a bilateral shoulder disorder, to 
include consideration as a chronic disability resulting from 
undiagnosed illness.  

3.  Competent medical evidence has been submitted which tends 
to show a plausible nexus between the veteran's current 
cervical spine symptomatology (also diagnosed as a sprain and 
a strain) and the veteran's military service; the veteran has 
presented a plausible claim for service connection for a 
cervical spine disorder, to include consideration as a 
chronic disability resulting from undiagnosed illness.  

4.  Competent medical evidence has been submitted which tends 
to show that the veteran's current bilateral wrist, knee, and 
ankle disorders (also diagnosed as myositis, myalgia, and 
tendonitis) are manifestations of undiagnosed illness and 
objectively shown; the veteran has presented a plausible 
claim for service connection for bilateral wrist, knee, and 
ankle disorders, to include consideration as chronic 
disabilities resulting from undiagnosed illness.  


CONCLUSION OF LAW

The claims of entitlement to service connection for bilateral 
shoulder, wrist, knee, and ankle disorders, and a cervical 
spine disorder, to include chronic disabilities due to 
undiagnosed illnesses, are well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 2000); Neumann v. 
West, 14 Vet. App. 12 (2000); 38 C.F.R. § 3.317 (1999); 
VAOPGCPREC 4-99 (May 3, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question, as to the issues of entitlement to 
service connection for bilateral shoulder, wrist, knee, and 
ankle disorders, and cervical and thoracic spine disorders, 
is whether the veteran has presented well-grounded claims.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993). 

More recently, the United States Court of Appeals for 
Veterans Claims (Court or CAVC) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

A veteran must satisfy three elements in order for a claim of 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  Third, there must be evidence of a nexus or 
relationship between the inservice injury or disease and the 
current 


disorder, as shown by medical evidence.  See Lathan v. Brown, 
7 Vet. App. 359, 365 (1995); Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
See also, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Where, as in the instant case on appeal, the determinative 
issue involves medical diagnosis and etiology, competent 
medical evidence to the effect that the claim is plausible is 
required.  Id.  With regard to non-medical matters, and in 
determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  For the reasons discussed 
below, the Board finds that the veteran has presented well-
grounded, that is plausible, claims of service connection for 
a cervical spine disorder, and bilateral shoulder, wrist, 
knees, and ankle disorders.  However, these claims, as well 
as the remaining claim, are the topic of the Remand portion 
of the instant Board decision.  

Persian Gulf Claims

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more within any presumptive period prescribed by VA.  
38 U.S.C.A. § 1117 (West Supp. 2000); 38 C.F.R. § 3.317 
(1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; and (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period.  VAOPGCPREC 4-99 
(May 3, 1999) and Neumann v. West, 14 Vet. App. 12 (2000).  

With respect to the second element, VAOPGCPREC 4-99 indicates 
that evidence the illness is "undiagnosed" may consist of 
evidence that the illness cannot be attributed to any known 
diagnosis or, at minimum, evidence that the illness has not 
been attributed to a known diagnosis by physicians providing 
treatment or examination.  The type of evidence necessary to 
establish a well-grounded claim as to each of these elements 
may depend upon the nature and circumstances of the 
particular claim.

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

In the instant case on appeal, the veteran is shown to have 
had active military service from March 1988 to March 1992, 
which included duty from August 1990 to April 1991 in support 
of Operation Desert Shield/Storm.  Accordingly, the above law 
and regulations are for consideration.  

Bilateral Shoulder, Wrist, Knee, Ankle, and Cervical Spine 
Disabilities

The Board finds that the veteran's claims of service 
connection for bilateral shoulder, wrist, knee, and ankle, 
and cervical spine disorders, to include consideration as 
chronic disabilities resulting from undiagnosed illnesses, 
are well grounded for the following reasons and bases.  

The veteran's service medical records are significant for no 
treatment for any cervical spine disorder, although treatment 
for a (presently service-connected) lumbosacral spine 
disorder is demonstrated.  These records show no history of 
any cervical spine or neck injury, nor notation of any such 
disability or current finding on physical examinations, 
including on examination at separation from service in 
February 1992.  The post-service evidence includes a July 
1993 VA examination report with a diagnosis of cervical spine 
strain, and a September 1996 VA examination report with a 
diagnosis of cervical spine sprain.  While neither VA 
examiner associated these post-service cervical spine 
diagnoses with the veteran's prior service, the earlier of 
two July 1997 private chiropractic statements of R. J. Kurucz 
D.C., does.  

Dr. Kurucz espouses the opinion that the veteran's present 
cervical spine symptomatology cannot be associated with any 
past trauma, that the onset of such symptomatology was the 
veteran's service in Saudi Arabia, that the veteran has not 
responded well to conventional medical treatment, and that 
the veteran's cervical spine complaints and symptoms are 
idiopathic, that is, of unknown origin.  Accordingly, given 
this pertinent medical opinion, a plausible, that is, well-
grounded, claim of service connection for cervical spine 
disability is presented.  Service connection is not warranted 
at this time, however, without further development of the 
record.  (Further development is indicated, as detailed in 
the associated Board Remand).  

As for bilateral shoulder, knee and ankle disorders, the 
service medical records show that the veteran received 
treatment for right shoulder and left ankle injuries prior to 
the Persian Gulf Conflict, that is, prior to August 1990, 
when his duty in support of Operation Desert Shield/Storm 
began.  Specifically, in September 1989 the veteran was 
treated for a right shoulder strain.  He subsequently 
attended physical therapy, with notation in October 1989 that 
he had achieved "good improvement," and that he was 
presently able to lift light weights.  In November 1989 the 
veteran received treatment for low back pain, at which time 
notation was made of a pre-service medical history of right 
shoulder pain and "bad" left knee and ankle since wrestling 
5 years earlier.  Notation was also made of multiple 
injuries, including head trauma, sustained as a result of a 
"severe" 1987 motor vehicle accident.  In December 1989, 
the veteran received treatment for a left ankle sprain, with 
notation that x-rays had been negative.  At examination for 
separation from service the veteran reported swollen joints, 
and the examiner noted a history of a swollen left ankle in 
December 1989, which was presently symptomatic.  No in-
service treatment for any wrist, knee, or right ankle 
disorders is shown.  

The post-service medical evidence is most pertinent for 
diagnoses of bilateral shoulder bursitis and myalgias on VA 
examinations in July 1993 and September 1996.  The September 
1996 VA examination report also shows a diagnosis of myositis 
and myalgia of the hands, tendonitis and myalgias of both 
wrists, patellar tendonitis and myalgias involving both knees 
and both ankles.  

The first of two July 1999 private medical statements of Dr. 
Kurucz associates the veteran's bilateral shoulder 
symptomatology with undiagnosed illness relating to the 
veteran's Persian Gulf War service.  The second July 1999 
statement of Dr. Kurucz indicates that the VA examiner's 
notation of bilateral shoulder, wrist, knee, and ankle 
myositis, tendonitis, and myalgias are not diagnoses, that 
the associated symptoms of these disorders mirror signs and 
symptoms of undiagnosed Desert Storm illnesses, and that an 
undiagnosed illness due to such Persian Gulf service is the 
proper etiology for the veteran's bilateral shoulder, wrist, 
knee, and ankle symptomatology.  

With consideration of the July 1999 statements of Dr. Kurucz, 
the Board finds that well-grounded, albeit merely plausible, 
claims of service connection for bilateral shoulder, wrist, 
knee, and ankle disabilities are presented.  Service 
connection is not warranted at this time, however, without 
further necessary development at the RO.  (Further 
development is indicated, as detailed in the associated Board 
Remand).  

The Board makes no determination as to the claim of service 
connection for a thoracic spine disorder, to include 
consideration as a chronic disability resulting from 
undiagnosed illness, as the evidence of record is incomplete.  
(Further development is indicated, as detailed in the 
following Board Remand).  

ORDER  

The claims of entitlement to service connection for cervical 
spine and for bilateral shoulder, wrist, knee and ankle 
disabilities, to include consideration as chronic 
disabilities resulting from undiagnosed illnesses, are well 
grounded; to this limited extent only, the appeal is granted.  


REMAND

Because the claims of entitlement to service connection for 
cervical spine and for bilateral shoulder, wrist, knee, and 
ankle disabilities, to include consideration as chronic 
disabilities resulting from undiagnosed illnesses, are well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

The Board notes that evidence of record is incomplete.  A 
March 1997 VA Vocational Rehabilitation report indicates that 
the veteran received treatment from a "Las Cruses" VA 
Medical Facility.  While the RO has failed to obtain the 
veteran's VA vocational rehabilitation file, copies of 
records from this facility must be obtained.  The veteran 
should be contacted in an effort to try to ascertain whether 
any additional VA treatment records exist, which have not 
already been obtained.  The veteran also refers to completing 
his VA vocational rehabilitation program, the records of 
which are not on file.  Additionally, the veteran has 
submitted duplicate copies of an October 14, 1997 private 
treatment record of Dr. Crouse, the second page of which, 
including the examiner's assessment, is almost wholly 
obscured.  Copies of these records, along with any additional 
VA or non-VA treatment records for cervical spine, and 
bilateral shoulder, wrist, knee, and ankle disorders must be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The Board also notes that post-service military reserve duty 
records may be of particular pertinence in this case, and 
should be obtained for use in the appeal.  The veteran's DD 
Form 214 indicates that immediately subsequent to his March 
1992 discharge from active duty, the veteran was transferred 
to the United States Air Force Reserves.  Records for such 
duty should be obtained for use in the appeal.  See Goodwin 
v. Derwinski, 1 Vet. App. 419 (1991).  All developmental 
actions of the RO must be documented in detail, for use and 
consideration in the appeal.  

Dr. Kurucz should be contacted and requested to provided a 
precise statement as to the basis(es) of his two July 1999 
medical opinions, as well as the bases of any subsequent 
opinion statement(s), specifically to include whether the 
veteran's service medical records were reviewed in their 
entirety, with particular attention to the veteran's pre-Gulf 
War right shoulder and left ankle injuries, and pre-service 
head injury, and "bad" knees and ankles.  

Given the above conflicting medical opinion evidence, as well 
as the incomplete medical evidence presently on file at the 
VA, the veteran should also be scheduled for special VA Gulf 
War Illness examination, with VA orthopedic consultation, in 
order to assess the etiology and diagnosis(es), if any, of 
the veteran's current cervical spine, and bilateral shoulder, 
wrist, knee, and ankle symptomatology.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  However, such examinations must be 
based upon a review of his documented medical and clinical 
history, to include the veteran's service medical records, as 
well as the private medical statements of record, with 
particular attention to the two July 1999 (and any 
subsequent) statements of Dr. Kurucz.  

As to the claim of service connection for a thoracic spine 
disorder, the veteran should be advised of his need to submit 
evidence to well-grounded his claim.  While VA does not have 
a statutory duty to assist a claimant in developing facts 
prior to submission of a well-grounded claim, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends upon the particular facts of the case and the extent 
to which the Secretary has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  

After obtaining all available post-service military, VA and 
non-VA medical records and the requested examination, the RO 
should readjudicate, on the merits, the veteran's claims of 
service connection for cervical spine and bilateral shoulder, 
wrist, knee, and ankle disorders, to include consideration as 
chronic disabilities resulting from undiagnosed illnesses, 
and make another determination as to the well groundedness of 
the claim of service connection for thoracic spine disorder, 
to include consideration as a chronic disability resulting 
from undiagnosed illness.  If the later issue is deemed well 
grounded (either on a direct basis or as chronic disability 
resulting from an undiagnosed illness), the RO should 
complete any and all development deemed necessary, to include 
a new VA special examination with VA orthopedic consultation, 
to properly evaluate the veteran's symptoms, following 
efforts to obtain updated medical treatment records, as 
specified above.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to secure 
through official channels copies of any 
additional post-service medical records 
pertaining to the veteran's subsequent 
reserve duty with the U.S. Air Force 
Reserves, dated from March 1992 to the 
present.  In doing so, the RO may need to 
directly contact the veteran's reserve 
unit and request copies of all medical 
records pertaining to the veteran.  Any 
records obtained should be associated 
with the claims folder.

2.  With regard to the veteran's claims 
that have been determined to be well 
grounded (that is, cervical spine and 
bilateral shoulder, wrist, knee and ankle 
disorders), the RO should contact the 
veteran and specifically request that he 
provide a list of the names and addresses 
of all medical care providers (both VA 
and non-VA), if any, who have treated him 
for the above claimed disorders or 
symptoms since his discharge from 
service, from March 1992 to the present.  
After securing the necessary releases, 
the RO should obtain copies of any 
additional records from all identified 
sources for association with the claims 
file.

Any pertinent VA medical records 
documenting treatment of the veteran 
since service, including from the "Las 
Cruses" facility, which have not already 
been associated with the claims file, 
should also be obtained and associated 
with the record, including the VA's 
Vocational Rehabilitation File.  

3.  (a) The RO should contact Dr. Kurucz, 
with a copy of the communication to the 
veteran and his representative, and 
request that Dr. Kurucz provide a 
statement as to the basis(es) of his two 
July 1999 clinical opinion statements, as 
well as the basis(es) of any subsequent 
statement(s).  

Dr. Kurucz should specifically be 
requested to answer "Yes" or "No" as 
to whether the veteran's service medical 
records were reviewed in their entirety 
prior to the preparation of his two July 
1999 opinion statements, or any 
subsequent statement(s).  Dr. Kurucz 
should also be asked to opine as to the 
significance, if any, of the veteran's 
service medical records documentation of 
pre-Gulf War right shoulder and left 
ankle injuries, as well as the veteran's 
pre-service head injuries, severe motor 
vehicle accident, and his "bad" knees 
and ankles due to wrestling.  The basis 
of all opinions given should be detailed 
with reference to the veteran's 
documented clinical and medical history.  

(b) The RO should also contact the 
veteran and request an authorization for 
release of any and all treatment records 
of Steven K. Crouse, M.D., specifically 
to include a full and complete copy of 
the October 14, 1997 neurology report, an 
incomplete copy of which is already 
located in the VA claims file.  

4.  With regard to the claim pertaining 
to thoracic spine disability, the RO 
should advise the veteran to submit any 
private medical records pertaining to 
treatment of this condition since 
service.  The veteran should also be 
asked to submit any additional evidence, 
medical or non-medical, which would tend 
to support a well-grounded claim.  Any 
documents received by the RO should be 
associated with the claims folder.

5.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination, 
with X-ray studies of all affected 
joints.  The claims folders and a copy of 
this REMAND must be made available to 
each examiner for review prior to the 
examination of the veteran.  Each 
examiner should note in detail all 
reported symptoms relating to the 
veteran's shoulders, wrists, knees, 
ankles, and cervical spine.  

(a) The examiner should provide details 
about the onset, frequency, duration and 
severity of all complaints relating to 
the veteran's shoulders, wrists, knees, 
ankles, and cervical spine, and indicate 
what precipitates and what relieves each 
of them.  

(b) The examiner should determine if 
there are any objective medical 
indications that the veteran is suffering 
from symptomatology relating to his 
shoulders, wrists, knees, ankles, and 
cervical spine.  

(c) The examiner should specifically 
determine if the veteran has a disability 
manifested by pain and symptomatology 
relating to his shoulders, wrists, knees, 
ankles, and cervical spine, or whether 
his complaints are attributable to other 
known diagnostic entities - including 
bursitis, myalgia, myositis, and 
tendonitis.  

Symptom-based diagnoses are not 
considered as diagnosed conditions for 
compensation purposes.  If the presence 
of a diagnostic entity responsible for 
the veteran's bilateral shoulder, wrist, 
knee, and ankle and cervical spine 
symptomatology is not confirmed, the 
examiner should note whether there are 
any objective indications of an 
undiagnosed illness, as manifested by 
these symptoms.  

(d) This examiner should also 
specifically state whether he/she is 
unable to ascribe a diagnosis to the 
veteran's symptoms, but the examiner 
should be aware that symptom-based 
"diagnoses" are not considered as 
diagnosed conditions for compensation 
purposes.

(e) Specialist examinations should be 
conducted if indicated. Complete 
rationale for all opinions expressed must 
be provided.

6.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, x-ray studies, special 
studies, or opinions requested, 
appropriate corrective action is to be 
taken.

7.  Thereafter, the RO should again 
review the veteran's claims.  If it is 
determined that a well-grounded claim 
with regard to thoracic spine disability 
has been presented, the RO should 
undertake all appropriate development of 
that claim, including affording the 
veteran a VA examination.  

If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

